Citation Nr: 0822331	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-03 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disability 
to include scoliosis and lumbar disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1978 to 
October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in March 2008.  


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
current low back disorder, diagnosed as scoliosis and 
degenerative disc disease, is related to an incident or 
injury during service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
appellant on October 25, 2005, that fully addressed all three 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of the appellant's and VA's respective duties 
for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, a March 2006 letter 
addressed the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.

Finally, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and identified private outpatient treatment 
records.  In addition, the appellant submitted various 
private outpatient treatment records and a statement from her 
spouse.  The appellant was afforded a VA medical examination 
in June 2007.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Additional evidence was submitted directly to 
the Board in April 2008 but this evidence was accompanied by 
a waiver of review by the RO of this evidence.  No further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Analysis

In August 2004, the veteran submitted a statement to the RO 
claiming entitlement to service connection for chronic low 
back pain which she indicated she had experienced her entire 
military career.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board finds that there is competent evidence of record 
documenting the current existence of low back problems.  A 
private Magnetic Resonance Image (MRI) examination which was 
conducted in December 2003 was interpreted as revealing a 
scoliosis convex to the left at L5 and Grade I 
anterolisthesis at L5-S1.    

The Board also finds that there is evidence of in-service 
incurrence or aggravation of a low back symptomatology.  In 
December 1981, the veteran complained of back and neck pain 
which radiated down the left leg.  It was reported that the 
veteran had been involved in a motor vehicle accident the 
previous day.  She was not medically seen after the accident.  
X-rays were referenced as being negative.  A December 1981 X-
ray examination of the lumbosacral spine was interpreted 
being within normal limits.  

In July 1982, the veteran complained of low back pain which 
had been present since the previous evening.  The assessment 
was low back pain.  An X-ray examination of the lumbosacral 
spine which was conducted in July 1982 was interpreted as 
revealing no significant abnormality.  

Clinical examination of the spine was determined to be normal 
at the time of a July 1984 periodic service examination.  The 
veteran denied having or ever having had recurrent back pain 
on a Report of Medical History she completed in July 1984.  

In January 1986, the veteran complained of pain in the right 
and left lower quadrants and also back pain.  The assessment 
was question recurrent pelvic inflammatory disease versus 
adhesions.  

Clinical examination of the spine was determined to be normal 
at the time of a September 1986 periodic service examination.  

In January 1990, the veteran complained of intermittent pain 
in the right side of the back over the bone.  The assessment 
was question gas pains, question internal cramps and question 
muscle tension.  

At the time of a periodic examination conducted in February 
1992, clinical evaluation of the spine was determined to be 
normal.  No pertinent abnormalities were reported.  

In January 1994, the veteran complained of intermittent back 
pain which had been present for two months.  The assessment 
was rule out pelvic inflammatory disease and rule out 
fibroid.  

Clinical examination of the spine was determined to be normal 
at the time of the veteran's separation examination which was 
conducted in September 1995.  However, on a Report of Medical 
History completed by the veteran in September 1995, she 
indicated that she had or had had recurrent back pain.  The 
report was annotated to indicate that the veteran had 
recurrent low back pain with no history of a herniated 
nucleus pulposis.  

The Board finds there is competent evidence of a current back 
disorder and evidence of complaints of problems with the back 
during active duty.  The Board finds the claim must be 
denied, however, as the preponderance of the competent 
evidence of record demonstrates that the currently existing 
low back disorder is not etiologically linked to the 
veteran's active duty service.    

The evidence which supports a finding that the veteran 
currently experiences a low back disorder which was linked to 
her active duty service consists of letters from physicians, 
private clinical records, lay statements and the veteran's 
allegations and testimony.  

A July 2004 letter from G.S., M.D., indicates that the 
physician had been treating the veteran for more than four 
years and that "one of her current health conditions is 
directly related to prior health issues that were caused 
while she was serving on active duty."  The listed medical 
problems were disc disease which was diagnosed in December 
2003, a past medical history which was significant for 
appendectomy status post adhesion, a history of high blood 
pressure and hyperlipidemia and a uterine fibroid.  The Board 
finds this evidence does not provide a link between active 
duty service and a current back disorder.  The actual 
disorder which was related to the veteran's active duty 
service was not specifically enumerated but was instead 
included in a list of disabilities, one of which is a low 
back disorder.  However, it was also noted that the back 
disorder was diagnosed in December 2003.  There is no 
indication in the letter that it was a specific back disorder 
which was present during active duty.    

A January 2008 private clinical record includes the 
annotation that the veteran had problems with her back while 
in the service.  She reported she was told that she had 
thoracic scoliosis and a ruptured disc and was offered 
surgery but she declined and improved somewhat.  For the past 
several years, she continued to have low back pain which was 
tolerable.  In the recent past, the back pain had started to 
radiate down the right lower extremity and for the past three 
weeks it had gotten much worse.  Physical examination of the 
lumbar spine revealed a compensatory curve to the right.  
Previous and recent MRI's were reviewed and found not to 
reveal any major scoliosis.  Plain X-rays of the lumbar spine 
also did not reveal any scoliosis.  The testing did reveal 
degenerative disc disease, narrowed spinal canal and narrowed 
neuroforamina.  The impressions were degenerative disc 
disease at L5-S1 with lateral stenosis, possible laterally 
ruptured disc and also possible sacroiliitis.  

The Board finds that this record does not provide competent 
evidence of an etiologic link between the veteran's active 
duty service and a currently existing back disorder.  The 
mere reference in the medical history portion of the letter 
to the fact that the veteran had problems with her back 
during active duty does not link a currently existing back 
disorder to the active duty service.  While back disorders 
were diagnosed, they were not linked to the veteran's active 
duty service.  

A February 2008 private clinical record indicates the veteran 
reported she had had pain for over 13 years in the lower 
back.  The pain was in the back and right side as well as the 
lower leg.  Some numbness was present in the right leg.  The 
examiner opined that the veteran had mechanical low back 
pain.  The examiner did not, however, link the mechanical low 
back pain to the veteran's active duty service.  

Associated with the claims file is a private clinical record 
dated in March 2008.  The record indicates that the veteran 
showed the author "some information" that she was 
complaining of back pain during her military career, "all 
the way back in 1983."  The physician wrote that he thought 
with a "reasonable degree of certainty that the problems the 
veteran was having now were continued evidence of back pain 
that she had while involved in the military."  The author 
found that the complaints were basically the same.  He wrote 
that, "if we read the note, it seems to be pretty consistent 
that it was low back pain and seems to be mechanical and not 
really radiating."  It is not apparent to the Board what 
information was shown to the physician.  The veteran reported 
in an April 2008 statement that she had shown the physician 
her "military medical records."  The Board finds this 
record provides evidence of a link between the veteran's 
active duty service and a currently existing low back 
problem.  It is to be accorded some probative weight.

The Board finds that the greatest probative weight with 
regard to the etiology of the low back disorder is to be 
accorded the report of a June 2007 VA examination.  This 
examination was specifically conducted to determine the 
nature, extent and etiology of the veteran's back complaints.  
The examiner had access to and had reviewed all the evidence 
then in the claims file.  The examiner noted that service 
medical records documented complaints of low back pain in 
1980 and 1982.  The veteran reported she was uncertain as to 
whether she consulted with physicians regarding low back pain 
between her discharge from active duty until shortly before a 
MRI was ordered in December 2003.  She reported that, in the 
early years after her discharge, she experienced low back 
pain which occurred in association with either left or right 
adnexa or lower abdominal pain which was part of her fibroid 
disease.  The veteran reported that the back pain had 
increased over the preceding three or four years and the pain 
did not occur with the abdominal pain.  There was no 
radiation of pain.  The impression from the examination was 
that the veteran had low back pain in the 1980, 1982 time 
frame shortly after a motor vehicle accident.  Later in her 
military career, she had low back pain which was associated 
with abdominal and adnexa pain which was more likely than not 
secondary to a fibrocystic disease condition.  The veteran 
had been out of service for approximately 11 years and stated 
that really in the last four years the back pain had become 
worse and was not associated with waves of abdominal pain and 
cramping.  A MRI report was referenced as indicating the 
presence of scoliosis but no disc herniation.  Anterior 
lithiasis was confirmed by X-ray at the time of the 
examination.  X-rays of the spine at the time of the motor 
vehicle accident in 1980 were referenced as being normal 
without evidence of anteriorlithiasis.  The examiner found 
that the veteran had low back pain in 1980 following a motor 
vehicle accident.  An MRI from the accident did not reveal 
any specific spinal injury which could be attributable to the 
motor vehicle accident.  There was no evidence of 
retrolithiasis present in the service medical records.  The 
examiner found it more likely than not that the back pain was 
associated with abdominal pain which was part of the 
veteran's gynecological condition.  The examiner opined that 
it was less likely than not that the veteran's low back pain 
which was secondary to the anterior lithiasis with 
progression in the last several years was related to service 
connected events or was present during service.  

The Board finds the report of the June 2007 VA examination to 
be the most probative regarding the etiology of the veteran's 
currently existing low back disorder for a number of reasons.  
The examiner who conducted the June 2007 VA examination had 
access to and had reviewed all the evidence in the claims 
file.  He also cited to specific evidence in the claims file.  
The author of the March 2008 note merely reported that he had 
reviewed some "information" relating to complaints of back 
pain dating in 1983.  It is not apparent to the Board, 
however, what evidence the author was citing to as the 
service medical records document complaints of back pain in 
1980, 1981, 1982 and 1986 but there were no references to 
back problems in the service medical records dated in 1983.  
It does not appear that the physician who produced the March 
2008 private clinical record had access to all the service 
medical records and there is no evidence indicating that the 
author had reviewed any post-service medical evidence.  

The author of the March 2008 note did not address the 
veteran's well documented (and now service-connected) 
abdominal problems she was having during active duty which 
accompanied some of the back complaints.  This failure to 
address a potential cause of the in-service complaints 
reduces the probative value of the March 2008 record.  The 
examiner who conducted the June 2007 VA examination did 
address the well-documented abdominal complaints and, in 
fact, determined that these were the cause of the in-service 
back problems.  

The examiner who conducted the June 2007 VA examination 
specifically cited to a lack of evidence of a back injury in 
a MRI taken during service and also a lack of evidence of 
retrolithiasis in the service medical records.  The author of 
the March 2008 clinical record does not address this evidence 
at all.  

The author of the March 2008 record does not address the lack 
of continuity of symptomatology from the time of the alleged 
injury cited in the record in 1983 to the present.  The 
author did not address the fact that clinical examinations of 
the spine which were conducted at the time of periodic 
service examinations in July 1984, September 1986 and 
February 1992 were all normal.  No pertinent complaints were 
recorded.  Furthermore, the veteran denied having or ever 
having had recurrent back pain on a Report of Medical History 
she completed in July 1984.  A reading of the March 2008 
clinical record would suggest that the veteran had had 
continuous back symptomatology since 1983.  Such 
symptomatology is not reflected in the service medical 
records including the veteran's own contemporaneous self-
reported medical history.  

The only other evidence of record which links currently 
existing low back conditions to the veteran's active duty 
service is the veteran's own allegations and testimony and a 
lay statement from her spouse.  

In June 2005, the veteran submitted a statement indicating 
that she started experiencing problems with her back in 1982 
while stationed at Fort Ben Harrison.  

In March 2008, the appellant testified before the undersigned 
in Washington, D.C.  She alleged that she experienced back 
problems after a motor vehicle accident which occurred in 
1981.  She was reportedly informed during active duty that 
her back problems were associated with problems with her 
abdomen.  She testified that she continued to experience back 
problems between 1995 and 2003 but she thought they were due 
to female problems.  She eventually stopped experiencing 
abdominal distress but the back problems did not go away.  
She reported she was informed she had scoliosis.  2003 was 
the first time the veteran was diagnosed as having a back 
problem.  She testified she was informed by a physician that 
she was born with the scoliosis problem and that the disc 
problem occurred later.  The veteran was not sure how she 
injured her back during active duty.  Her job in the military 
was primarily a desk job but she did perform other duties of 
a strenuous nature.  She did perform one job in Germany which 
entailed lifting boxes

The veteran's spouse submitted a lay statement in April 2008.  
He reported that he married the veteran in 1994.  Since he 
had known the veteran, she had complained of lower abdomen 
and lower back pain.  

The Board finds that the allegations and testimony from the 
veteran as well as the lay statement from her spouse do not 
constitute competent medical evidence of a link between the 
veteran's active duty service and a low back disorder.  The 
Board notes that the appellant and her spouse are lay persons 
without specialized medical training.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran and her spouse's 
opinions as to the existence and etiology of a low back 
disability are without probative value.  

The allegations by the veteran of the presence of continuity 
of symptomatology during active duty beginning in 1983 are 
not supported by the service medical records.  In fact, the 
veteran's own self-reported history as set out in the Report 
of Medical History dated in July 1984 indicates the veteran 
denied having or ever having had recurrent back pain at that 
time.  

As for the veteran's and her spouse's statements, where as 
here, the determinative issue involves a question of medical 
causation, that is, medical evidence of an association or 
link between the current low back disorder and an injury or 
disease or event during service, competent medical evidence 
is required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  For 
this reason, the Board rejects the lay statements as 
competent evidence to substantiate the claim on the question 
of medical causation.

The Board notes the veteran's claim was denied, in part, by 
the RO when it determined that scoliosis was a congenital 
disorder which was not aggravated by the veteran's active 
duty service.  Congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  When during service a 
congenital defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990).  The Board finds there is no competent 
evidence of record documenting the presence of scoliosis 
during active duty.  The disorder was not included as a 
diagnosis on any service medical record nor was it noted on 
the in-service X-ray and MRI examinations.  Without evidence 
of scoliosis during active duty, the Board finds there can be 
no finding of a superimposed injury or disease acting on the 
scoliosis during active duty which could result in service 
connection for scoliosis.  

Finally, there is no competent evidence of record documenting 
the presence of arthritis to a compensable degree within one 
year of discharge which would allow for a grant of service 
connection on a presumptive basis.  

In sum, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for the disability currently on appeal.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a low back disability 
to include scoliosis and lumbar disc disease is denied.  



____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


